FILED
                             NOT FOR PUBLICATION                              MAR 05 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DALJIT SINGH,                                     No. 08-74222

               Petitioner,                        Agency No. A097-122-688

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Daljit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Sangha v. INS, 103 F.3d

1482, 1487 (9th Cir. 1997), and we deny the petition for review.

      Singh testified that he and his family were persecuted because a politically-

connected neighbor wanted Singh’s family’s land. Substantial evidence supports

the agency’s finding that Singh failed to establish his persecutors were, or will be,

motivated by a protected ground. See id. at 1490-91; see also Molina-Morales v.

INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001). Accordingly, Singh’s asylum and

withholding of removal claims fail. See Molina-Morales, 237 F.3d at 1052.

      Substantial evidence also supports the agency’s denial of CAT relief because

Singh failed to establish it is more likely than not that he will be tortured if

returned to India. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).

      In light of our above conclusions, we do not reach Singh’s challenges

regarding the agency’s credibility finding.

      PETITION FOR REVIEW DENIED.




                                            2                                      08-74222